On Application eor, Rehearing.
The opinion of the court was delivered by
Manning, C. J.
An application for rehearing has been made by the respondent’s counsel. Thp zeal of the advocate has nearly betrayed him into indecorum. It would be justified if the consequences, imagined *709and depicted by him, could legitimately ensue from our decision. His argument is that because the constitution has provided specific modes of removing certain officers, therefore a judge cannot suspend a subordinate officer of his court.
Disciplinary power belongs to a court from its constitution, and the purpose of its creation. The judge impersonates the law. He represents its majesty, its dignity, its authority. The officers of his court are necessarily under his supervision. If either of them grossly neglect or violate his duty, as by contemning his authority or refusing to obey his legal orders, he should punish him for contempt. But when the officer contemns the law itself, when he puts its mandates at defiance, when he wilfully neglects or refuses to serve the process by which a criminal is to be arrested, and thus mocks at and despises the law which prescribes his official conduct, it is proper that the exercise of his functions should be suspended. The power to protect itself is inherent in a court. It dare not permit the arm of the law to be palsied by the contumacy of its executive officer.
The constitution directs how certain officers shall be impeached, and also that all civil officers shall be removable by an address of the General Assembly, except those whose removal is otherwise provided for by the same instrument, (art. 106.) Thus much for the mode of removing. Then follows the provision to prevent an interruption of the.public business because of a vacancy, (art. 122.) All officers shall continue to discharge the duties of their offices until their successors shall have been inducted into office, except in cases of impeachment or suspension. So then the suspension of any officer, so far from being discountenanced and abhorred by the constitution, is expressly mentioned in it. Such a thing may happen. The constitution foresees that it will happen.
The Legislature therefore provided for the particular case, where the court from its inherent power would have a right to suspend, and proceeded to guard it with restrictions. The act of 1868 prescribes the formal proceedings through and by which the sheriff or his deputy, or the coroner or a constable who has failed to make an arrest, may be brought before the court. The prosecuting officer of the court must bring the delinquency of the sheriff or other executive officer, to the knowledge of the judge by a written statement, and any other person may do this if he swears to the statement, and upon hearing all parties, the power of suspension is conferred. (Acts 1868, p. 161) The next section opens with these words: — it is the spirit and intention of this act that the several judges in this State shall have á general supervisory control over the officers appointed by the law to execute the writs issuing from, and the orders of the courts — and this is but the enunciation of that power that courts must have, and must exercise if need be, unless their *710authority is to be reduced to impoteucy, and their personation of the vigor of the law to be transformed into a mere simulacrum.
The respondent says that a suspension sometimes may operate as a removal, as for instance when made near the close of the term of office. The enforcement of many laws produces effects not contemplated by the law.
And he adds, this power is liable to abuse. So is all power. But the exercise of this power under this law is surrounded with formalities and deliberation of proceeding that guard against rash action, and secure to the officer a fair hearing. The very presence of this appeal before us shews that the judge cannot act arbitrarily to the detriment of the officer, without the latter’s right to have the causes of the suspension inquired into. And we have confined ourselves to the consideration of the suspension of an executive officer of a court by the judge of that court.
Behearing refused.